DETAILED ACTION
Status of Claims
This is a non-final office action on the merits in response to the arguments and amendments filed on 21 February 2021 and the request for continued examination filed on 21 February 2021. 
Claims 1, 11, and 16 were amended. Claims 1-20 are currently pending and have been examined. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 21 February 2021 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 7, 9, 11, 12, 14-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Henry et al. (US 2012/0209717 A1) in view of in view of Mohajeri (US 2013/0273886 A1), Baldachin et al. (US 2015/0106442 A1), Tian et al. (WO 2013/123646 A1), Abraham et al. (US 9137093 B1), and Wolverton et al. (US 2012/0252485 A1).

Regarding Claims 1, 11, and 16: Henry discloses a method comprising:
monitoring, by a processing system including a processor, for an advertising request message from a mobile device in communication with a base station, wherein the advertising request message is generated by an application executing on the mobile device; intercepting the advertising request message, wherein the advertising request message is directed to an advertising exchange server, wherein the advertising request message is received by the processing system and not by the advertising exchange server, and wherein the processing system identifies the advertising exchange server subsequent to the intercepting (As shown in FIG. 2, in example 200, an end user 201 uses a mobile device 202 to initiate an advertisement request 204. Advertisement request 204 may be a standalone request or embedded within a request for Internet content (e.g., an HTTP request). See at least [0020]. Also: Request 204 is routed by wireless network infrastructure (not shown in FIG. 2) to a telecommunications proxy server (telco proxy) 206. Proxy server 206 may be part of the wireless network infrastructure and thus operated by the wireless network provider. Or, proxy server 206 may 
modifying, by the processing system, the advertising request message by: determining a level wherein the level is one of a plurality of levels corresponding to different levels, wherein in accordance with the level, the enhanced information comprises: location information associated with the mobile device, wherein the location information includes 
encrypting the enhanced information to generate encrypted enhanced information (In an embodiment, proxy server 206 inserts encrypted subscriber situational insights into the header portion of request 204. See at least [0022]); and
appending the encrypted enhanced information to a header of the advertising request message, thereby creating a modified advertising request message (In an embodiment, proxy server 206 inserts encrypted subscriber situational insights into the header portion of request 204. See at least [0022]); and
transmitting, by the processing system, the modified advertising request message to the advertising exchange server, wherein the advertising exchange server performs decrypting of the encrypted enhanced information and identifies an advertiser to transmit an advertisement to the mobile device, wherein the modified advertising request message causes the advertisement to be sent from equipment of the advertiser to the mobile device, wherein the advertisement is not sent via the processing system (Enriched advertisement request 208 is routed to advertisement manager 210. As would be understood by a person of skill in the art based on the teachings herein, request 208 may be sent directly or via one of more intermediaries from proxy server 206 to advertisement manager 210. See at least [0024]. Also: advertisement manager 210 receives enriched advertisement request 208, decrypts the subscriber situational insights contained in the header of request 208, and then uses one or more of the subscriber situational insights from the request to associate a segment (e.g., industry or content-provider defined audience segment) and/or attributes (e.g., industry or content-provider defined attributes) with the end user of mobile device 202. See at least [0025]. Also: in conjunction with an existing or modified DSP (not shown in FIG. 4), a targeted and/or experience optimized advertisement is selected and delivered to SDK 404 at the publisher 104. Publisher 104 integrates the delivered advertisement into its content and delivers the content to mobile device 202. See at least [0038]. Also: step 508 includes delivering the selected advertisement to the mobile subscriber in response to the content request. Step 508 may be performed by an existing or modified DSP. See at least [0043]. Also: See Fig. 4. Examiner’s note: “wherein the advertisement is not sent via the processing system” is understood to be a negative limitation. Henry satisfies this negative limitation by not indicating that the advertisement is sent via the proxy). 

Henry does not appear to disclose determining, by the processing system, whether the advertising exchange server has a first permission to receive enhanced information associated with the mobile device.
However, Mohajeri teaches determining, by a processing system, whether a server has a first permission to receive enhanced information associated with the mobile device, and responsive to determining that the server has the permission to receive enhanced information, modifying the request message (In one aspect, the network gateway 104 can employ a SubId enrichment policy, wherein on receiving a request (communication and/or data packet) from UE 102, the network gateway 104 identifies a SubId 110 associated with the MSISDN of the UE 102 and enriches a header of the request with the SubId data, based in part on the destination of the request. Typically, the SubId 110 is a unique and unchangeable identifier associated with a subscriber of UE 102. In particular, the network gateway 104 can determine whether the destination of the request is a trusted entity(ies) 106 (e.g., an entity authorized to access the SubId) or an untrusted entity(ies) 108 (e.g., an entity that is not authorized to access the SubId), for example, based on a destination uniform resource locator (URL) within the request. In one example, if the network gateway 104 determines that the destination of the request is a trusted entity 106, the header of the request can be updated with the SubId 110 associated with UE 102, and the updated request can be forwarded to the trusted entity 106. See at least [0029]. Also: the request analysis component 202 can compare the destination URL with a set of authorized and/or trusted URLs stored in whitelist(s) 204 that is retained in a URL data store 206. By way of example, whitelist(s) 204 can include a set of URLs associated with trusted websites, systems, content providers, service providers, etc. In an aspect, the whitelist(s) 204 can typically be created, updated, and/or managed by a network operator associated with the network service provider. See at least [0032]). 
Henry provides a system which adds information to advertising requests, upon which the claimed invention’s determination of whether a server has permission to receive added information can be seen as an improvement. However, Mohajeri demonstrates that the prior art already knew of service providers defining permissions for servers to receive additional information, and the use of such permissions to determine whether to add information to a request. One of ordinary skill in the art could have easily 

Additionally, Henry does not appear to describe a partnership level for the service provider and the server.
However, Mohajeri teaches a partnership level for the service provider and the destination server, wherein the partnership level is one of a plurality of partnership levels corresponding to different levels of partnership arrangements of the service provider, wherein in accordance with the partnership level, the enhanced information (In one example, if the network gateway 104 determines that the destination of the request is a trusted entity 106, the header of the request can be updated with the SubId 110 associated with UE 102, and the updated request can be forwarded to the trusted entity 106. See at least [0029]. Also: Alternatively, if the network gateway 104 determines that the destination of the request is an untrusted entity 108, the header of the request is updated with a V-SubId 112. The updated request can then be forwarded to the untrusted entity 108. As an example, the V-SubId 112 can change with time (e.g., periodically, on demand, based on an event/schedule, etc.), and/or across data sessions, such that the untrusted entity 108 cannot track and/or profile subscriber activity. See at least [0030]. Examiner’s note: The broadest reasonable interpretation of “a plurality of partnership levels corresponding to different levels of partnership arrangements of the service provider” includes a binary set of levels such as trusted and untrusted, as taught by Mohajeri). 
Henry and Mohajeri suggests techniques for adding information to an advertising request based on a level, which differs from the claimed invention by the substitution of Henry’s generic level for a level between a service provider and targeted server. However, Mohajeri demonstrates that the prior art already knew of adding information to requests based on a level between a service provider and a targeted server. One of ordinary skill in the art could have trivially substituted the level of Henry with the 

Additionally, Henry does not appear to disclose determining, by the processing system, whether a service provider associated with the mobile device has a second permission for providing the enhanced information, wherein the service provider is determined not to have the second permission unless an opt-in procedure is performed; responsive to determining that the service provider has the second permission, modifying, by the processing system, the advertising request message 
However, Baldachin teaches determining, by the processing system, whether a service provider associated with the mobile device has a second permission for providing the enhanced information, wherein the service provider is determined not to have the second permission unless an opt-in procedure is performed; responsive to determining that the service provider has the second permission, modifying, by the processing system, the advertising request message (Having received the advertisement content request of step 18a, intermediate entity 1810 performs a lookup in subscriber profile database 1812 located within service provider network 1804 for subscriber client device 1812 and/or the associated subscriber in step 18b. The results of the lookup are received by intermediate entity 1810 from subscriber profile database 1812 in step 18c. See at least [0191]. Also: modifications may be made to one or more advertisement content requests and/or advertisement content responses in accordance with the results of a lookup in subscriber profile database 1812 and the advertisement content processing modification rules. See at least [0208]. Also: the advertisement content processing modification rules may be configured by a rules administration entity located outside the service provider network, for example operated by … a subscriber. See at least [0210]. Also: server entity 1808 processes the advertisement content request in order to generate a corresponding advertisement content response. See at least [0191]). 


Further, Henry does not appear to disclose that the location information includes a length of time the mobile device has been in communication with the base station, a direction of motion of the mobile device, and one or more prior locations of the mobile device. 
Tian teaches location information including a length of time the mobile device has been in communication with the base station, a direction of motion of the mobile device, and one or more prior locations of the mobile device (The system 100 may gather information associated with universally available base station identifiers that devices may communicate with that may be stored in logs within the devices. The base station identifiers are universally available because all devices that communicate with base stations are able to determine the base station identifiers without additional hardware and/or additional resources. Importantly, because no additional resources are needed to determine the base station identifiers, the identifiers provide an energy efficient solution to determine significant places at high levels of accuracy. For example, the devices may store logs of base station trajectories that record the base station identifiers serving the device for a predefined time interval. The base stations may be, for example, a cellular tower or any hardware that allows a device to communicate with a network. Such logs are common to all mobile devices such that no additional agreement between the service provider and device manufacturer is needed to log the information. Further, compared with GPS information, base 
Henry, Mohajeri, and Baldachin suggest a system which adds location information to advertising requests, which differs from the claimed invention by the substitution of Henry’s general location information based on base towers (Henry, [0022]) for location information identifying the length of time a device has communicated with a base station, a direction of the mobile device, and prior locations of the mobile device. Tian demonstrates that the prior art already knew of base station logs which include this information. Further, Tian indicates that such location information can be used for superior advertising 

Further, Henry does not appear to disclose an identifier of the mobile device is caused to be included in an opt-in list. 
However, Abraham teaches wherein the service provider is determined not to have the second permission unless a subscriber opt-in procedure is performed in which an identifier of the mobile device is caused to be included in an opt-in list (The request analyzer 406 also may access an opt-out list 407, which includes a list of subscribers, or identifiers of subscribers, whose requests are not analyzed. The opt-out list 407 may be a list of unique subscriber identifiers (discussed below) or other identifiers associated with subscribers who have informed the provider of network connectivity 403 that they do not want any information about their requests for data to be analyzed or shared. In some implementations, an opt-out list 407 may be an opt-in list that includes accounts of subscribers that have indicated that they are willing to have their requests analyzed (with the default being to exclude those who have not opted-in). Requests associated with accounts included in the opt-out list 407 are either not accessed by the request analyzer 406 or the requests are not analyzed by the request analyzer 406.  See at least Column 15, Lines 24-39. Examiner’s Note: The limitation: "in which an identifier of the mobile device is caused to be included in an opt-in list” may be interpreted as non-functional descriptive material, which has little to no patentable weight.  Although these recitations have been addressed with prior art, it is only to evidence the breadth of knowledge in the art, and not as a tacit agreement that the recitations further limit the claimed invention). 


Further, Henry does not appear to explicitly disclose wherein the location information is based in part on relative signal strength levels of the base station and one or more additional base stations not currently communicating with the mobile device. 
However, Wolverton teaches wherein the location information is based in part on relative signal strength levels of the base station and one or more additional base stations not currently communicating with the mobile device (Tri-lateration uses cell tower signal strength to calculate the approximate position of the mobile device. Tri-lateration determines the sector in which the mobile phone resides and roughly estimates also the distance to the base station. Further approximation is done by interpolating signals between at least two other adjacent antenna towers. See at least [0021]. Also: 4) tri-lateration from serving cell site and neighboring cell sites. See at least [0023]. Also: the method determines whether data from at least 3 cellular base stations is available to allow the system to use tri-lateration to determine the position of the mobile device. If not, the method passes to block 318 where the location of the serving base station is retrieved. If there is sufficient data from three base stations, the remote server at the data center or other location uses the data to tri-laterate the location according to known techniques, as shown by block 315. See at least [0029]). 


Regarding Claim 2 and 12: Henry in view of Mohajeri, Baldachin, Tian, Abraham, and Wolverton makes obvious the above limitations. Additionally, Henry discloses wherein the advertising request message is generated by an application executing on the mobile device (As shown in FIG. 2, in example 200, an end user 201 uses a mobile device 202 to initiate an advertisement request 204. Advertisement request 204 may be a standalone request or embedded within a request for Internet content (e.g., an HTTP request). See at least [0020]). 

Regarding Claim 3 and 17: Henry in view of Mohajeri, Baldachin, Tian, Abraham, and Wolverton makes obvious the above limitations. Additionally, Henry discloses wherein the ad exchange server is in communication with the service provider via a communication network, wherein the processing system is separate from, and in communication with the service provider (Request 204 is routed by wireless 

Regarding Claim 4 and 18: Henry in view of Mohajeri, Baldachin, Tian, Abraham, and Wolverton makes obvious the above limitations. Additionally, Baldachin teaches wherein the determining whether the service provider has the second permission is based on a subscriber profile of a subscriber associated with the mobile device (Having received the advertisement content request of step 18a, intermediate entity 1810 performs a lookup in subscriber profile database 1812 located within service provider network 1804 for subscriber client device 1812 and/or the associated subscriber in step 18b. The results of the lookup are received by intermediate entity 1810 from subscriber profile database 1812 in step 18c. See at least [0191]. Also: modifications may be made to one or more advertisement content requests and/or advertisement content responses in accordance with the results of a lookup in subscriber profile database 1812 and the advertisement content processing modification rules. See at least [0208]. Also: the advertisement content processing modification rules may be configured by a rules administration entity located outside the service provider network, for example operated by … a subscriber. See at least [0210]). The motivation to combine Henry, Mohajeri, Baldachin, Tian, Abraham, and Wolverton is the same as explained under claim 1 above, and is incorporated herein.

Regarding Claim 7, 14, and 20: Henry in view of Mohajeri, Baldachin, Tian, Abraham, and Wolverton makes obvious the above limitations. Additionally, Mohajeri teaches wherein the advertising exchange server is identified according to a uniform resource locator that is included in the request message, and further comprising comparing, by the processing system, the uniform resource locator to a database of partners that are associated with the service provider (the request analysis component 202 can, based on the analysis, identify a destination URL to which the request is directed. Further, the request analysis component 202 can compare the destination URL with a set of authorized and/or trusted URLs stored in whitelist(s) 204 that is retained in a URL data store 206. By way of example, whitelist(s) 204 can include a set of URLs associated with trusted websites, systems, content providers, service providers, etc. In an aspect, the whitelist(s) 204 can typically be created, updated, and/or managed by a network operator associated with the network service provider. See at least [0032]). The motivation to combine Henry, Mohajeri, Baldachin, Tian, Abraham, and Wolverton is the same as explained under claim 1 above, and is incorporated herein.

Regarding Claim 9 and 15: Henry in view of Mohajeri, Baldachin, Tian, Abraham, and Wolverton makes obvious the above limitations. Additionally, Henry discloses receiving, by the processing system, cellular base station information associated with a cellular base station in communication with the mobile device, wherein the encrypting of the enhanced information further comprises encrypting the cellular base station information to generate the encrypted enhanced information (It provides subscriber situational insights, such as the location of the end user 201 based on, for example, cell tower location, etc. See at least [0022]. Also: In an embodiment, proxy server 206 inserts encrypted subscriber situational insights into the header portion of request 204. See at least [0022]). As previously noted in combination with Henry, Tian teaches cellular base station identifier information (The system 100 may gather information associated with universally available base station identifiers that devices may communicate with that may be stored in logs within the devices. See at least [0034]). The motivation to combine Henry, Mohajeri, Baldachin, Tian, Abraham, and Wolverton is the same as explained under claim 1 above, and is incorporated herein.

Claims 5, 8, 13, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Henry et al. (US 2012/0209717 A1) in view of in view of Mohajeri (US 2013/0273886 A1), Baldachin et al. (US 2015/0106442 A1), Tian et al. (WO 2013/123646 A1), Abraham et al. (US 9137093 B1), and Wolverton et al. (US 2012/0252485 A1), and further in view of Hinnegan (US 2015/0186626 A1). 

Regarding Claim 5, 13, and 19: Henry in view of Mohajeri, Baldachin, Tian, Abraham, and Wolverton makes obvious the above limitations. As previously noted, Henry discloses wherein the plurality of partnership levels (According to some embodiments, various levels of request enrichment by proxy server 206 can be supported with various levels of subscriber situational insights provided by each level. See at least [0024]). Further, Henry discloses wherein the enhanced information comprises the location information (The enriched ad request 208 is enhanced with respect to ad request 204 in that it contains information about end user 201 and mobile device 202. For, example, proxy server 206 associates with request 204 a subscriber unique identifier (e.g., MSISDN--Mobile Subscriber Integrated Services Digital Network Number) that uniquely identifies mobile device 202. It provides subscriber situational insights, such as the location of the end user 201 based on, for example, cell tower location, etc. The proxy server 206 may access sources of additional data to also build into enriched advertisement request 208. In an embodiment, proxy server 206 inserts encrypted subscriber situational insights into the header portion of request 204. See at least [0022]) and wherein the enhanced information comprises demographic information of the subscriber (Also: uses one or more of the subscriber situational insights from the request to associate a segment (e.g., industry or content-provider defined audience segment) and/or attributes (e.g., industry or content-provider defined attributes) with the end user of mobile device 202. In an embodiment, the segment and/or attributes are associated by lookup to a subscribers' mapping database (not shown in FIG. 2), which contains subscriber unique identifiers and their associated segment and/or attributes. See at least [0025]). However, Henry does not appear to explicitly disclose where one level corresponds to demographic information, another level corresponds to location information, and a third level corresponds to both location and demographic information. 
	Hinnegan teaches wherein the plurality of levels comprises a first level wherein the provided information comprises the location information, a second level wherein the provided information comprises demographic information of the user and a third level wherein the provided information comprises both the location information and the demographic information (The user's exposure 222 can be controlled by a disclosure permission 224, which is defined as an authorization to expose the user profile 220. The disclosure permission 224 can include a permission level 226, which is defined as a 
	Henry, Mohajeri, Baldachin, Tian, Abraham, and Wolverton suggests a system which intercepts advertisement requests and appends information to the requests based on system permissions, upon which the claimed invention’s application of a three level system with a third level providing two types of information can be seen as an improvement. However, Hinnegan demonstrates that the prior art already knew of three level permission systems where a third level of permission allows for both location and demographic information to be provided. One of ordinary skill in the art could have easily applied the techniques of Hinnegan to the partnership levels of Henry, Mohajeri, Baldachin, Tian, Abraham, and Wolverton. Further, one of ordinary skill in the art would have recognized that such an application of Hinnegan would have resulted in an improved system which would give service providers more flexibility in what information is provided to advertising exchanges. As such, the claimed invention would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention in view of the disclosures of Henry and the teachings of Mohajeri, Baldachin, Tian, Abraham, Wolverton, and Hinnegan. 
	
Regarding Claim 8: Henry in view of Mohajeri, Baldachin, Tian, Abraham, Wolverton and Hinnegan makes obvious the above limitations. Henry does not appear to disclose wherein the demographic information comprises an indicator of internet searching history associated with the mobile device. However, Baldachin teaches wherein the demographic information comprises an indicator of internet searching history associated with the mobile device (intermediate entity 1810 may modify the advertisement content request to include an indication of one or more of the subscriber profile attributes retrieved from subscriber database 1812 in the lookup. … the subscriber profile attributes identify a given 
	Henry, Mohajeri, Baldachin, Tian, Abraham, Wolverton, and Hinnegan suggests a system which adds user information to an advertising request, which differs from the claimed invention by the substitution of Henry’s user information for internet history information. However, Baldachin demonstrates that the prior art already knew of added internet history information to an advertising request. One of ordinary skill in the art could have trivially substituted Baldachin’s information into the system of Henry, Mohajeri, Baldachin, Tian, Abraham, Wolverton, and Hinnegan. One of ordinary skill in the art would have recognized that such a substitution would have predictably resulted in a system which would append internet history information to advertising requests based on various permissions. As such, the claimed invention would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention in view of the disclosures of Henry and the teachings of Mohajeri, Baldachin, Tian, Abraham, Wolverton, and Hinnegan.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Henry et al. (US 2012/0209717 A1) in view of in view of Mohajeri (US 2013/0273886 A1), Baldachin et al. (US 2015/0106442 A1), Tian et al. (WO 2013/123646 A1), Abraham et al. (US 9137093 B1), and Wolverton et al. (US 2012/0252485 A1), and further in view of Sellier et al. (US 2015/0222325 A1). 

Regarding Claim 6: Henry in view of Mohajeri, Baldachin, Tian, Abraham, and Wolverton makes obvious the above limitations. Henry does not appear to disclose wherein the encrypted enhanced information is decrypted using a rolling encryption key generator. However, Sellier teaches wherein the encrypted information is decrypted using a rolling encryption key generator (if part of the data packets is encrypted  
	Henry, Mohajeri, Baldachin, Tian, Abraham, and Wolverton suggest a system which adds encrypted information to an advertising request where it is decrypted by a destination server, which differs from the claimed invention by the substitution of Henry’s generic decryption technique for a rolling encryption key technique. However, Sellier demonstrates that the prior art already knew of rolling encryption keys. One of ordinary skill in the art could have trivially substituted the encryption and decryption techniques of Sellier into the system of Henry, Mohajeri, Baldachin, Tian, Abraham, and Wolverton. Further, one of ordinary skill in the art would have recognized that such a substitution would have predictably resulted in a system which would encrypt and decrypt enhanced information through a rolling encryption key. As such, the claimed invention would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention in view of the disclosures of Henry and the teachings of Mohajeri, Baldachin, Tian, Abraham, Wolverton, and Sellier. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Henry et al. (US 2012/0209717 A1) in view of in view of Mohajeri (US 2013/0273886 A1), Baldachin et al. (US 2015/0106442 A1), Tian et al. (WO 2013/123646 A1), Abraham et al. (US 9137093 B1), and Wolverton et al. (US 2012/0252485 A1), and further in view of Lamba (US 2010/0056185 A1).  

Regarding Claim 10: Henry in view of Mohajeri, Baldachin, Tian, Abraham, and Wolverton makes obvious the above limitations. Henry does not appear to disclose wherein the server determines geographic location information associated with the cellular base station by accessing a database associated with the service provider according to the information. However, Lamba teaches wherein the server determines geographic location information associated with the cellular base station by accessing a database associated with the service provider according to the information (In one implementation, base station identification information (BSID) may be transmitted via path 140 to an application content server (ACS) 130. … ACS 130 may use the BSID to determine applicable location sensitive content that 
	Henry, Mohajeri, Baldachin, Tian, Abraham, and Wolverton suggest a system which adds base station information to an advertisement request, upon which the claimed invention’s accessing of base station information through a database can be seen as an improvement. However, Lamba demonstrates that the prior art already knew of using a database to determine location information from base station information. One of ordinary skill in the art could have easily applied the techniques of Lamba to the system of Henry, Mohajeri, Baldachin, Tian, Abraham, and Wolverton. Further, one of ordinary skill in the art would have recognized that such an application of Lamba would have resulted in an improved system which would utilize smaller datasets of location information through the use of a station identifier rather than two position coordinates. As such, the claimed invention would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention in view of the disclosures of Henry and the teachings of Mohajeri, Baldachin, Tian, Abraham, Wolverton, and Lamba. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 11, and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10825054 in view of Tian et al. (WO 2013/123646 A1) and Wolverton et al. (US 2012/0252485 A1). 

Regarding Claim 1, 11, and 16: Claim 1 of Patent 10825054 claims a method comprising:
monitoring, by a processing system including a processor, for an advertising request message from a mobile device, the mobile device in communication with a base station 
intercepting, by the processing system, the advertising request message, wherein the advertising request message is directed to an advertising exchange server, wherein the advertising request message is received by the processing system and not by the advertising exchange server (intercepting the advertising request message, wherein the advertising request message is generated by an application executing on the mobile device, wherein the advertising request message is directed to an advertising exchange server, wherein the advertising exchange server is in communication with the service provider via a communication network, wherein the server device is separate from and in communication with the service provider network and the communication network, wherein the advertising request message includes an identifier of the advertising exchange server, and wherein the advertising request message is received by the server device and not by the advertising exchange server);
determining, by the processing system, whether the advertising exchange server has a first permission to receive enhanced information associated with the mobile device (determining whether the advertising exchange server has a first permission from the service provider to receive enhanced information associated with the mobile device); 
responsive to determining that the advertising exchange server has the first permission to receive the enhanced information, determining, by the processing system, whether a service provider associated with the mobile device has a second permission for providing the enhanced information, wherein the service provider is determined not to have the second permission unless an opt-in procedure is performed in which an identifier of the mobile device is caused to be included in an opt-in list 
responsive to determining that the service provider has the second permission, modifying, by the processing system, the advertising request message by (responsive to determining that the service provider has the second permission, modifying the advertising request message at least by);
determining a partnership level for the service provider and the advertising exchange server, wherein the partnership level is one of a plurality of partnership levels corresponding to different levels of partnership arrangements of the service provider, wherein in accordance with the partnership level, the enhanced information comprises: location information associated with the mobile device (determining a partnership level for the service provider and the advertising exchange server, the partnership level being one of three partnership levels comprising a first partnership level wherein the enhanced information comprises location information associated with the mobile device, a second partnership level wherein the enhanced information comprises demographic information associated with the subscriber, and a third partnership level wherein the enhanced information comprises both the location information and the demographic information);
encrypting the enhanced information to generate encrypted enhanced information (encrypting the enhanced information to generate encrypted enhanced information); and
appending the encrypted enhanced information to a header of the advertising request message, thereby creating a modified advertising request message (appending the encrypted enhanced information to a header of the advertising request message, thereby creating a modified advertising request message); and
transmitting, by the processing system, the modified advertising request message to the advertising exchange server, wherein the advertising exchange server performs decrypting of the encrypted enhanced information and identifies an advertiser to transmit an advertisement to the mobile device, wherein the modified advertising request message causes the advertisement to be sent from equipment of the advertiser to the mobile device, wherein the advertisement is not sent via the processing system (transmitting the modified advertising request message to the advertising exchange server, wherein the advertising exchange server performs decrypting of the encrypted enhanced information using a rolling encryption key generator and identifies an advertiser to transmit an advertisement to the mobile device, wherein the modified advertising request message causes 

Claim 1 does not recite wherein the location information includes a length of time the mobile device has been in communication with the base station, a direction of motion of the mobile device, and one or more prior locations of the mobile device. 
Tian teaches location information including a length of time the mobile device has been in communication with the base station, a direction of motion of the mobile device, and one or more prior locations of the mobile device (The system 100 may gather information associated with universally available base station identifiers that devices may communicate with that may be stored in logs within the devices. The base station identifiers are universally available because all devices that communicate with base stations are able to determine the base station identifiers without additional hardware and/or additional resources. Importantly, because no additional resources are needed to determine the base station identifiers, the identifiers provide an energy efficient solution to determine significant places at high levels of accuracy. For example, the devices may store logs of base station trajectories that record the base station identifiers serving the device for a predefined time interval. The base stations may be, for example, a cellular tower or any hardware that allows a device to communicate with a network. Such logs are common to all mobile devices such that no additional agreement between the service provider and device manufacturer is needed to log the information. Further, compared with GPS information, base station trajectories are more easily collected because the power consumption of recording the identifiers of serving base stations is trivial. Thus, no additional hardware and/or resources are required, which allows the process to be implemented on low-end devices without GPS sensors. See at least [0034]. Also: if the sampling rate of a base station that a mobile device is in communication with is every minute, and the user does not change their location for an hour, the same base station may be identified within the log for the entire hour. See at least [0037]. Also: FIG. 9 is a diagram of an exemplary base station trajectory, according to one embodiment.  As illustrated, a user associated with a UE 101 may start at point PI . While at point PI , the UE 101 may communicate with several base stations that are associated with several coverage areas (e.g., CI, C2 and C3). Additionally, the UE 101 may communicate with one 
Claim 1 covers a system which adds location information to advertising requests, which differs from the claimed invention by the substitution of Claim 1’s general location information for location information identifying the length of time a device has communicated with a base station, a direction of the mobile device, and prior locations of the mobile device. Tian demonstrates that the prior art already knew of base station logs which include this information. Further, Tian indicates that such location information can be used for superior advertising targeting relative to only using current location information of a mobile device (Tian, [0031]). One of ordinary skill in the art could trivially substitute the base station logs of Tian into a system of Claim 1. Further, one of ordinary skill in the art would have recognized that such a substitution would have predictably resulted in an improved system which would enhance an advertising request with information that could be used to more effectively target advertising content responsive to that request. As such, the identified substitution would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention in view of Claim 1 of U.S. Patent No. 10825054 and the teachings of Tian. 

wherein the location information is based in part on relative signal strength levels of the base station and one or more additional base stations not currently communicating with the mobile device. 
Wolverton teaches wherein the location information is based in part on relative signal strength levels of the base station and one or more additional base stations not currently communicating with the mobile device (Tri-lateration uses cell tower signal strength to calculate the approximate position of the mobile device. Tri-lateration determines the sector in which the mobile phone resides and roughly estimates also the distance to the base station. Further approximation is done by interpolating signals between at least two other adjacent antenna towers. See at least [0021]. Also: 4) tri-lateration from serving cell site and neighboring cell sites. See at least [0023]. Also: the method determines whether data from at least 3 cellular base stations is available to allow the system to use tri-lateration to determine the position of the mobile device. If not, the method passes to block 318 where the location of the serving base station is retrieved. If there is sufficient data from three base stations, the remote server at the data center or other location uses the data to tri-laterate the location according to known techniques, as shown by block 315. See at least [0029]). 
Claim 1 and Tian covers a system which adds location information to advertising requests, upon which the claimed invention’s use of a relative signal strength location determination can be seen as an improvement. Wolverton clearly demonstrates that the prior art already knew of determining a user’s location based on the relative signal strength of multiple cell towers. One of ordinary skill in the art could have trivially applied the techniques of Wolverton to the system of Claim 1 and Tian to determine the user location. Further, one of ordinary skill in the art would have recognized that such an application of Wolverton would have resulted in a superior location determination than a system which could only report a location based on a single cell tower’s station (Wolverton, [0005]). As such, the claimed invention would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention in view of the limitations of Claim 1 and the teachings of Tian and Wolverton. 



Response to Arguments
Applicant’s Argument Regarding 103 Rejections of claims 1-20: Claim 1 as amended further recites that the location information is based in part on relative signal strength levels of the base station and one or more additional base stations not currently communicating with the mobile device. Claim 1 therefore does not appear obvious from the combination of Henry, Mohajeri, Baldachin, Tian, and Abraham. 
Examiner’s Response: Applicant's arguments filed 21 February 2022 have been fully considered but they are rendered moot by the amendment of claims 1, 11, and 16. 

Applicant’s Argument Regarding Double Patenting Rejections of claims 1, 11, and 16: An appropriate course of action to mitigate the rejection will be considered upon an indication of allowance of the claimed subject matter. 
Examiner’s Response: Applicant's arguments filed 21 February 2022 have been fully considered, but they are not fully responsive. Examiner notes MPEP 804: “As filing a terminal disclaimer, or filing a showing that the claims subject to the rejection are patentably distinct from the reference application’s claims, is necessary for further consideration of the rejection of the claims, such a filing should not be held in abeyance. Only objections or requirements as to form not necessary for further consideration of the claims may be held in abeyance until allowable subject matter is indicated. Replies with an omission should be treated as provided in MPEP § 714.03.” Future non-responsive responses may be treated under the MPEP714.03. 
	This is applicant’s second notification that an acknowledgement of the double patenting rejection does not qualify as fully responsive. 

Additional Considerations
The prior art made of record and not relied upon that is considered pertinent to applicant’s disclosure can be found in the PTO-892 Notice of References Cited. 
	Peterson (FCC cracks down on Verizon Wireless for using ‘supercookies’) describes a settlement involving a $1.35 million fine and requirement to get customer’s opt-in consent to header tracking, which suggests a substantial known incentive to only perform such tracking with user opt-in consent. 


    PNG
    media_image1.png
    344
    671
    media_image1.png
    Greyscale

This system appears to closely correspond to the core concept of the present disclosure. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bion A Shelden whose telephone number is (571)270-0515. The examiner can normally be reached M-F, 12pm-10pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime S Rojas can be reached on (571)270-5491. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Bion A Shelden/Examiner, Art Unit 3681                                                                                                                                                                                                        2022-03-26